ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-452, concluding that JAMES S. DEBOSH of PHILLIPSBURG, who was admitted to the bar of this State in 1992, and who was suspended from the practice of law for a period of three months effective January 2, 2001, by Order of this Court filed December 5, 2001, and who remains suspended at this time, should be reprimanded for violating RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that JAMES S. DEBOSH is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.